1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   TATYANA HARGROVE,                                  Case No.: 1:17-cv-01743- JLT
12                  Plaintiff,                          ORDER AFTER IN CAMERA REVIEW OF
                                                        RECORDS OF THE KERN COUNTY
13          v.                                          SUPERINTENDENT OF SCHOOLS
14   CITY OF BAKERSFIELD, et al.,
15                  Defendants.
16
17          At the informal conference re: discovery dispute (Doc. 23), the parties agreed the Court would

18   conduct an in camera review of educational and employment records of the plaintiff. The Court has

19   received and reviewed the records from the Kern County Superintendent of Schools. Few are

20   discoverable because most contain no information which bear on the issues in this case and because

21   discovery of them is not proportional to the needs of the case (Fed.R.Civ.P. 26(b)(1). As to the records

22   to be disclosed, the Court makes no comment as to their admissibility. Thus, the Court ORDERS:

23          1.      The documents with Bates numbers 41-43 and 113-115 to be provided to the defendants

24   within five court days.

25
26   IT IS SO ORDERED.
27      Dated:     November 11, 2018                          /s/ Jennifer L. Thurston
28                                                     UNITED STATES MAGISTRATE JUDGE
